IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2746 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 132 DB 2019
                                :
           v.                   :           Attorney Registration No. 27886
                                :
ALBERT M. SARDELLA,             :           (Chester County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 1st day of December, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Albert M. Sardella is suspended from the

Bar of this Commonwealth for a period of two years, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).